Citation Nr: 0605073	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether a timely substantive appeal has been submitted 
regarding a February 1993 rating decision that assigned an 
effective date of February 17, 1989 for the grant of a total 
disability evaluation due to individual unemployability 
resulting from service-connected disabilities.

2.  Entitlement to an effective date earlier than February 
17, 1989 for the grant of a total disability evaluation due 
to individual unemployability resulting from service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1954 to February 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this decision, the RO denied entitlement to an 
effective date earlier than February 2, 1989 for a total 
disability evaluation due to individual unemployability 
(TDIU) arising from service-connected disabilities.  The RO 
determined that the veteran had failed to perfect an appeal 
of the initial assignment of an effective date in a rating 
decision issued in February 1993 by not submitting a timely 
Substantive Appeal.

Also appealed to the Board were the issues of whether new and 
material evidence had been submitted to reopen the claim for 
entitlement to service connection for a neck disability, and 
the evaluation of the veteran's service-connected coronary 
artery disease.  In a Statement in Support of Claim (VA Form 
21-4138) received by VA on August 22, 2005, the veteran 
withdrew these issues from appellate consideration.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2005).


FINDINGS OF FACT

1.  The Board of Veterans' Appeals issued a decision on 
January 9, 1985 that denied the veteran's claim for 
entitlement to TDIU.  This decision is final.  

2.  Thereafter, the veteran filed a formal claim for 
entitlement to service connection for a psychiatric 
disability on May 5, 1988.

3.  The veteran submitted in May 1988 a psychiatric 
evaluation that found his current psychiatric disability was 
caused by his service-connected low back disability, and this 
psychiatric disability had rendered the veteran unemployable.

4.  The veteran has had a single service-connected disability 
rated at 60 percent since the Board's decision on January 9, 
1985.

5.  An October 1993 rating decision assigned an effective 
date of February 17, 1989 for the award of TDIU.

6.  A substantive appeal regarding the issue of entitlement 
to an earlier effective date for TDIU was received on May 2, 
1994.


CONCLUSIONS OF LAW

1.  A timely substantive appeal has been received regarding 
the October 4, 1993 assignment of an effective date of 
February 17, 1989 for the award of TDIU.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.202, 20.302 (2005).

2.  The criteria for an effective date for the award of TDIU 
was met on May 5, 1988.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 
3.159, 3.340, 3.400, 4.16 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

VA satisfied this duty by means of a letter to the appellant 
issued in March 2004.  By means of this letter, the appellant 
was told of the requirements to establish entitlement to an 
effective date earlier than February 17, 1989 for the grant 
of TDIU.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  Statements of the Case (SOC) issued in 
April 1994 and August 2000, and Supplemental Statements of 
the Case (SSOC) issued in February 2001, September 2001, and 
June 2005, informed him of the applicable law and 
regulations, the evidence reviewed in connection with him 
claim by VA, and the reasons and bases for VA's decision.  In 
light of the Board's finding regarding a timely Substantive 
Appeal discussed below, it is determined that the RO's 
initial adverse decision was issued in February 1993.  The 
VCAA notification of March 2004 substantially post-dates this 
initial adverse determination.  However, the RO took the 
opportunity to readjudicate the issue on appeal in the SSOC 
of June 2005, thereby curing any defect in the late issuance 
of the VCAA notification.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
agency of original jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(l) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran has identified private, VA, and Social Security 
Administration (SSA) records as pertinent to the current 
claim.  These records have been obtained and associated with 
the claims file.  In addition, VA has obtained the veteran's 
service medical records.  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The veteran has received numerous VA 
compensation examinations since the mid-1980s, which have 
discussed the severity of his service-connected disabilities 
and their effects on his employability.  As the current issue 
deals with the effective date of an award of compensation, 
development for an examination detailing his current level of 
disability would not provide any pertinent evidence regarding 
his employability prior to February 1989.  Thus, further 
development of the medical evidence is not warranted.

The veteran testified at a Board hearing at the RO in July 
2001.  A transcript of this hearing has been incorporated 
into the claims file.  Based on the above analysis, the Board 
concludes that all pertinent evidence (reasonably obtainable) 
regarding the issue decided below has been obtained and 
incorporated into the claims file. 

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letter, SOCs, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Timely Substantive Appeal

The veteran filed a claim for entitlement to TDIU in March 
1991.  This claim was denied by a rating decision issued in 
July 1991.  The veteran timely appealed this decision to the 
Board.  The Board remanded this issue for development of the 
evidence in September 1992.  In a rating decision issued on 
October 4, 1993, the RO granted entitlement to TDIU and made 
this award effective from February 17, 1989.  The veteran 
filed a timely Notice of Disagreement (NOD) to this decision 
in February 1994.  An SOC regarding this issue was sent to 
the veteran on April 12, 1994.

In the August 1998 rating decision and subsequent SSOCs, the 
RO has denied an earlier effective date for TDIU on the basis 
that the October 1993 rating decision is now final as the 
veteran failed to perfect an appeal to the Board by 
submitting a timely Substantive Appeal.  The veteran has 
argued that in fact he did submit a timely Substantive Appeal 
to the SOC issued in April 1994 and the issue of an earlier 
effective date for TDIU is in appellate status.

The veteran has pointed to a Transmittal Memorandum and 
Statement in Support of Claim (VA Form 21-4138) received by 
VA on May 2, 1994 as equivalent to a VA Form 9 (Appeal to 
Board of Veterans' Appeals).  He argues that these documents 
should be accepted in lieu of a VA Form 9 and be considered a 
timely Substantive Appeal.  The veteran has claimed that his 
intend in submitting these documents was to express his 
desire for appellate review of the issue of an earlier 
effective date for TDIU.

The statement on the Transmittal Memorandum was "PLEASE 
WAIVE 60 DAY TIME PERIOD AND IMMEDIATELY SEND MY FILE TO BOVA 
AS STATED IN REMAND OF 9-14-92."  The Statement in Support 
of Claim noted the comment "Please waive the 60 day time 
period as stated on the Statement of the Case dated 4-12-94 
and send my file back to the Board of Veterans Appeals 
immediately." 

For a Substantive Appeal to be timely filed for the purpose 
of perfecting an issue to the Board, it was be received by VA 
within 60 days from the date that the AOJ mailed the SOC, or 
received within one year from from the date of mailing of the 
notification of the determination being appealed, which ever 
period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).  A Substantive Appeal consists of properly 
completed VA Form 9 or correspondence containing the 
necessary information.  The Substantive Appeal should set out 
specific arguments relating to errors of fact or law made by 
the AOJ in reaching the determination being appeal.  To the 
extent feasible, the argument should be related to specific 
items in the SOC.  The Board is required to construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 20.202.

The Board finds that the material received on May 2, 1994 
would be timely in regards to submission of a substantive 
appeal to the October 1993 adverse decision and SOC issued in 
April 1994.  The veteran's statement specifically referenced 
the April 1994 SOC and appears to indicate his desire for 
appellate review by the Board.  While no specific error of 
fact or law was raised in the May 1994 statements, the Board 
will construe these documents in a liberal manner and 
consider them a timely filed Substantive Appeal.  The Board 
will now turn to the merits of the claim for an earlier 
effective date for TDIU.


Earlier Effective Date for TDIU

The veteran has submitted numerous typed and written 
statements to VA, and provided oral testimony at his hearing 
in July 2001, outlining his contentions for an earlier 
effective date for the award of TDIU.  He has noted that SSA 
found him unable to maintain employment from July 1982 when 
he was forced to leave his last job.  The veteran contents 
that the SSA decision should amount to precedent for a 
determination of TDIU and his award of a VA total disability 
evaluation should be effective from the July 1982 date.  In 
addition, he argues that VA, prior to February 1989, found 
him unable to follow a course of vocational rehabilitation 
due his severe physical pain and emotional distress.  He 
argues that this finding should establish an effective date 
for the award of TDIU.  Finally, he has argued that he met 
the schedular criteria required under 38 C.F.R. § 4.16 as 
early as July 1982.  Regardless, the veteran asserts that the 
lay and medical evidence establishes that his service-
connected disabilities rendered him unemployable since the 
time he stopped working in July 1982.

At his hearing on appeal in July 2001, the veteran testified 
that he started work at his last place of employment in 
approximately 1970.  He initially worked up to 60 hours a 
week.  However, over the course of time, his physical pain 
(specifically associated with his back) became worse.  He 
then developed emotional problems that also interfered with 
his employment.  Eventually he was working 20 or fewer hours 
a week.  In July 1982, he and his employer by mutual 
agreement determined that he could not longer perform the 
tasks of his job and he quit work.  The veteran reported that 
he had not worked since that date.

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 1991); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(a)(2).  

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which VA's Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of 38 C.F.R. § 4.16 are present or where, in 
pension cases, the requirements of 38 C.F.R. § 4.17 are met.  
38 C.F.R. § 3.340(a)(2).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

According to an opinion provided by VA's Compensation and 
Pension Service in July 2000, the phrase "unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities" means that there is a service 
connected disability or disabilities which prevent 
substantially gainful occupation.  The next sentence reads 
"one such disability".  This is reference, not to the number 
of service connected disabilities, but rather, to the number 
of disabilities causing unemployability.  Similarly, later in 
the regulation, the phrase "two or more disabilities" is also 
a reference to the number of disabilities causing 
unemployability, not the number of service connected 
disabilities.  Therefore, if a single 60 percent evaluation 
for a service-connected disability is the sole reason for the 
veteran being unemployable, then VA must grant TDIU.  
However, if an examiner states that the veteran is 
unemployable due to his 60 percent service-connected 
disability AND another disability, then VA cannot grant TDIU 
under the provisions of 38 C.F.R. § 4.16 unless the other 
disabilities are service-connected and the combined 
evaluation is 70 percent. 

There are two letters from the veteran's last employer, dated 
in June 1979 and June 1982, that commented that the veteran's 
ability to do his job had significantly declined over the 
years due to his back disability.  In June 1982, the employer 
reported that due to the veteran's back disability, they had 
reached an understanding that his employment with them would 
be terminated in July 1982.  

During a VA compensation examination of January 1978, the 
veteran asserted that he was physically unable to perform his 
job duties.  The diagnosis was mild to moderate residual pain 
from a lumbar laminectomy and residual left sciatic 
neuropathy.  The examiner commented that the veteran gave the 
impression that he was somewhat exaggerating his symptoms.

In a letter dated in June 1982, a private physician (Dr. 
K.D.J.) indicated that the veteran had disabilities 
associated with his lumbar spine, cervical spine, post 
hemorrhoidectomy, and thyroid adenoma removal.  This 
physician indicated that because of the veteran's continuing 
symptoms from spondyloarthropathy and ankylosing spondylitis, 
he had increasing difficulty with his occupation.  

On a VA Social Survey dated in August 1982, the social worker 
noted the veteran's complaints of not being able to do his 
job due to his low back pain.  The social worker commented 
that the veteran was a mature intelligent individual who 
unfortunately no longer could work as a clothing salesman. 

The veteran was given a VA compensation examination in August 
1982.  The diagnoses were status post-operative cervical 
laminectomy for HNP, status post-operative lumbar laminectomy 
for HNP, status post-operative thoracic laminectomy and 
fusion for benign growth or tumor, history of bowel disease, 
no specific evidence of peripheral arthritis, and status 
post-operative meniscectomy of the right knee.  The examiner 
commented that the veteran had considerable trouble standing 
any length of time.  It was found that due to his many 
surgeries on his back and very poor posture, the veteran 
could meet few employers' demands.  The examiner believed 
that the veteran could not work a full eight hours, even at a 
desk.  

In February 1983, a VA counseling psychologist found the 
veteran was not medically feasible for retraining in a 
vocational rehabilitation program due to his constant pain 
and unpredictability in his ability to train.  This evaluator 
noted that the veteran suffered emotional trauma due to his 
physical limitations.  The vocational rehabilitation report 
noted that the veteran had a number of other physical 
disabilities to include his service-connected low back 
disability.  

Dr. K.D.J. prepared a letter in February and August 1983 in 
which he noted that the veteran was currently not employed 
due to the pain from his ankylosing spondylitis.  In 
September 1983, Dr. K.D.J. reported that the veteran was 
symptomatically clearly and unquestionably worse and was 
unemployed because of his symptoms.  The physician indicated 
that the veteran's symptoms were primarily related to his low 
back.  

A private psychologist (Dr. T.M.S.) prepared a report for the 
SSA in September 1983.  This psychologist indicated he had 
been treating the veteran since March 1983.  The diagnosis 
was conversion reaction hysteria with major depressive 
elements all superimposed over a passive-aggressive 
personality disorder.  Because of the length of time from 
which the veteran had suffered his back troubles and pain, 
his over reaction to bodily symptoms and pain was attributed 
to his history of physical disabilities.  The psychologist 
opined that the veteran would translate emotional and 
psychological stress into physical symptoms which would make 
it very difficult or next to impossible for him to be 
successful in employment or retraining.  

In a decision issued in January 1985, the Board denied the 
veteran's claim for entitlement to TDIU.  At that time, his 
only service connected disability was HNP at the L5-S1 level, 
post-operative laminectomy, and residual DJD and DDD at the 
L4-L5 level.  This disability was evaluated as 60 percent 
disabling, effective from June 19, 1978.  In the January 1985 
decision, the Board determined that the veteran's service-
connected low back disability did not warrant a higher 
schedular evaluation than the assigned 60 percent evaluation.  
It was also found that this disability did not meet the 
criteria for the assignment of an extra-schedular evaluation.  
Finally, the Board determined that the veteran's low back 
disability, in and of itself, had not rendered the veteran 
unemployable.

Subsequent to the Board's decision, the veteran submitted a 
claim for entitlement to service connection for a psychiatric 
disability and residuals of a nose fracture.  This claim was 
received on May 5, 1988.  On May 24, 1988, the veteran 
submitted a letter from Dr. T.M.S. (dated on May 5, 1998), 
which stated that the veteran "suffers from somatoform 
disorders caused by his back injuries which were service 
connected disabilities from the service."  This psychologist 
noted that the veteran had developed psychological and 
nervous disorders as a result of his back injury.  

A VA psychiatric examiner of October 1988 opined that the 
veteran developed an adjustment disorder with depressed mood 
as a result of the progressively deteriorating back 
condition.  This was found to have led to a chronic dysthymic 
disorder.  

Service connection for the veteran's psychiatric disability 
and history of a nose fracture was granted in a rating 
decision issued in December 1988.  The veteran's dysthymic 
disorder was evaluated as 10 percent disabling, effective 
from May 5, 1988; and his history of a fractured nose was 
evaluated as noncompensable, effective from May 5, 1988.  

On November 28, 1989, the veteran submitted a written 
statement to VA.  He requested that his claims be reopen.  
The veteran contended that the evaluation of his service-
connected psychiatric disability should be increased and that 
he should be awarded service connection for a cardiovascular 
disability.  

Attached to the November 1989 written statement were two 
psychiatric evaluations dated in February and October 1989.  
Both evaluations noted the veteran's service-connected 
psychiatric disability had increased in severity and that the 
veteran was unable to work.

On January 17, 1990, the veteran submitted an Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940).  The veteran claimed that his back injury and nervous 
condition prevented him from securing or following 
substantially gainful employment.  He claimed that his 
service connected disabilities had affected his full time 
employment sometime in 1970 and he had last worked at full 
time employment on July 15, 1982.

In a rating decision of April 1990, the RO granted 
entitlement to an evaluation of 30 percent for the veteran's 
dysthymic disorder.  This award was made effective from 
February 17, 1989.  The issue of TDIU was deferred for 
further orthopedic examination.

By rating decision issued in September 1993, the veteran was 
awarded entitlement to TDIU.  This award was made effective 
from February 17, 1989.  The RO assigned this date on the 
basis that the veteran met the criteria of 38 C.F.R. § 4.16 
when the private psychiatric evaluation dated on February 17, 
1989 indicated that his service-connected psychiatric 
disability had increased in severity.  At the time of the 
September 1993 rating decision, the veteran's service-
connected disabilities included a herniated nucleus pulposus 
(HNP) at the L5-S1 level, post-operative laminectomy, with 
residuals degenerative joint disease (DJD) and degenerative 
disc disease (DDD) at the L4-L5 level (rated as 60 percent 
disabling effective from June 19, 1978); dysthymic disorder 
(rated as 30 percent disabling effective from February 17, 
1989); and a history of a nose fracture (rated as 
noncompensable effective from May 5, 1980).  

The Board's prior determination denying TDIU in January 1985 
is final.  See 38 U.S.C.A. §§ 7103, 7104.  Generally, an 
effective date for TDIU cannot be awarded prior to the 
issuance of that decision.  38 C.F.R. § 3.400.  See Hazan v. 
Gobber, 10 Vet. App. 511 (1997).

As noted above, the veteran filed a formal claim for 
entitlement to TDIU on January 17, 1990.  He was awarded TDIU 
effective from February 17, 1989.  However, the Board finds 
that the psychiatric evaluation received in May 1988, which 
attributed the veteran's current psychiatric disability to 
his service-connected low back disability and found him 
unable to maintain employment, amounted to a claim for 
entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1382-83 (Fed. Cir. 2001) (When a veteran submits 
evidence of unemployability (informal claim), VA must 
consider the award of TDIU even though the veteran did not 
make a formal claim for TDIU.)  As the veteran met the 
criteria under 38 C.F.R. § 4.16, that is, his service-
connected low back disability was rated at 60 percent 
disabling, he is entitled to an effective date for TDIU from 
the effective date of the award of service connection for the 
psychiatric disability, which is May 5, 1988.  

As noted above, an effective date, generally, cannot be 
awarded earlier than the final Board decision issued in 
January 1985.  Although a veil of finality may be pierced 
under 38 U.S.C.A. § 5110(b)(2), there is no basis to disturb 
the finality of the 1985 decision.   At that time, the 
veteran's healthcare providers had not attributed his 
inability to work solely to his service-connected disorder, 
which in January 1985 solely consisted of his lumbar spine 
disability.  No further claim was received from the veteran 
or his representative until the May 5, 1988 submission 
requesting service connection for a psychiatric disability.  
Therefore, the Board finds that the claim received on May 5, 
1988 was the date of receipt of the application to reopen the 
finally adjudicated issue of TDIU.  There is no medical 
evidence dated prior to May 5, 1988, that was not reviewed by 
the Board in January 1985, that would allow a factual 
determination that TDIU existed prior to May 5, 1988 based on 
the veteran's service-connected disabilities.  See 38 C.F.R. 
§ 3.400(o).  Furthermore, there is no basis upon which to 
conclude that there had been an increase within one year of 
the date of this claim.  38 U.S.C.A. § 5110; Hazan v. Gobber, 
10 Vet. App. 511 (1997). 

While the veteran has insisted that his service-connected 
disabilities prevented him from gainful employment prior to 
May 5, 1988, and there are medical opinions that have also 
found him unemployable, these opinions are based on multiple 
physical disabilities to include cervical and thoracic spine 
disorders, which are not service-connected.  This was the 
reasons and bases for the Board's prior denial of TDIU in 
January 1985.  

Finally, the veteran has contended that the SSA decision of 
November 1983 that awarded him disability benefits from July 
1982 should be, in effect, precedent for a VA determination 
regarding the effective date of TDIU.  The Court has 
commented on the importance of VA considering evidence 
obtained by SSA in connection with disability claims.  
However, the Court has specifically noted that VA criteria 
for the award of disability compensation and the SSA criteria 
are different and distinct, and, therefore, SSA 
determinations are not controlling on VA.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  That is, an award of 
SSA disability benefits does not absolve a claimant from his 
or her obligation to meet the legal criteria for entitlement 
to TDIU as established under law and regulation governing the 
VA.  

Based on the above discussion, the Board finds that the 
effective date for a TDIU should be May 5, 1988, the date his 
psychiatric disability was awarded service connection, which 
is the disability the medical opinion of May 1988 found 
rendered him unemployable.  The pertinent laws and 
regulations preclude earlier effective dates.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as a matter of law and regulation, an earlier effective date 
beyond that currently assigned cannot be granted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(Continued on next page.)



ORDER

As a timely substantive appeal has been received regarding 
the October 1993 denial of an effective date earlier than 
February 17, 1989 for TDIU, jurisdiction of this issue is 
accepted.

Entitlement to an effective date of May 5, 1988 for a grant 
of TDIU is granted, subject to the laws and regulations 
governing the payment of VA benefits.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


